Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
     This Executive Employment Agreement (the “Agreement”) is made effective as
of January 3, 2011 (the “Effective Date”), by and between NuVasive, Inc. (the
“Company”) and Alexis V. Lukianov (the “Executive”).
     The parties agree as follows:
     1. Employment. The Company hereby continues to employ Executive, and
Executive hereby accepts such continued employment, upon the terms and
conditions set forth herein.
     2. Duties.
          2.1 Position. Executive is employed as Chief Executive Officer of the
Company and shall have the duties and responsibilities assigned by the Board of
Directors (the “Board of Directors”). Executive shall perform faithfully and
diligently all duties assigned to Executive. Executive shall also continue to
serve as the Chair of the Board of Directors.
          2.2 Best Efforts/Full-time. Executive will expend his best efforts on
behalf of the Company, and will abide by all policies and decisions made by the
Company, as well as all applicable federal, state and local laws, regulations or
ordinances. Executive will act in the best interest of the Company at all times.
Executive shall devote his full business time and efforts to the performance of
Executive’s assigned duties for the Company, unless Executive notifies the Board
of Directors in advance of Executive’s intent to engage in other paid work and
receives the Board of Directors’ express written consent to do so. Prior to
commencing service as a

-6-



--------------------------------------------------------------------------------



 



member of any public board of directors, Executive shall provide notice of his
intention to accept such a position to the Nominating and Corporate Governance
Committee of the Board of Directors (which shall have the authority to approve
or disapprove Executive’s service as an outside board member). Notwithstanding
the foregoing, Executive will be permitted to continue to serve as an outside
director on the board of directors for the entities for whom he is currently
serving as an outside director as of the Effective Date.
     3. Term.
          3.1 Initial Term. The employment relationship pursuant to this
Agreement shall be for an initial term commencing on the Effective Date set
forth above and continuing for a period of three (3) years following such date
(the “Initial Term”), unless sooner terminated in accordance with section 7
below.
          3.2 Renewal. On expiration of the Initial Term specified in subsection
3.1 above, this Agreement will automatically renew for subsequent one (1) year
terms unless either party provides thirty (30) days’ advance written notice to
the other that the Company/Executive does not wish to renew the Agreement for a
subsequent period of one (1) year. In the event either party gives notice of
nonrenewal pursuant to this subsection 3.2, this Agreement will expire at the
end of the current term. Notwithstanding the foregoing, the maximum number of
renewals permitted under this Agreement shall be ten (10), such that the maximum
term shall be thirteen (13) years. Failure to renew this Agreement following
either the Initial Term or any subsequent term shall not give rise to any
severance benefits described in section 7.

-7-



--------------------------------------------------------------------------------



 



     4. Compensation.
          4.1 Base Salary. As compensation for Executive’s performance of
Executive’s duties hereunder, the Company shall pay to Executive an initial Base
Salary of nine hundred thousand dollars ($900,000) per year, payable in
accordance with the normal payroll practices of the Company, less required
deductions for local, state, federal, and foreign withholding tax, social
security and all other employment taxes and payroll deductions. In the event
Executive’s employment under this Agreement is terminated by either party, for
any reason, Executive will earn the Base Salary prorated to the date of
termination.
          4.2 Incentive Compensation. Executive will be eligible to earn
incentive compensation in accordance with the provisions of the Company’s
performance bonus program as determined by the Compensation Committee of the
Board of Directors (the “Compensation Committee”) with a target bonus equal to
one hundred percent (100%) of Executive’s Base Salary (“Target Bonus”). No
amount of the incentive bonus shall be guaranteed and future increases in the
target opportunity shall be at the discretion of the Compensation Committee. The
performance bonus, if any, that is payable to Executive shall be paid in the
calendar year following the calendar year in which it is earned, but no later
than March 15th of that year.
          4.3 Equity Compensation. With respect to the 2011 calendar year,
subject to the Compensation Committee’s approval, Executive will be granted a
stock option to purchase three hundred thousand (300,000) shares of the
Company’s Common Stock at an exercise price equal to the fair market value of
that stock on the date of the grant (the “Option”), as well as thirty-three
thousand three hundred and thirty-three (33,333) restricted stock units
(“RSUs”), each under the Company’s 2004 Equity Incentive Plan of NuVasive, Inc.
(the “2004 EIP”) and

-8-



--------------------------------------------------------------------------------



 



subject to the terms and conditions of the standard stock option or restricted
stock unit agreements provided pursuant to the 2004 EIP.
          4.4 Performance and Salary Review. The Compensation Committee will
periodically review Executive’s performance on no less than an annual basis.
Adjustments to salary or other compensation, if any, will be made by the
Compensation Committee in its sole and absolute discretion.
     5. Customary Employee Benefits. Executive will be eligible for all
customary and usual employee benefits generally available to executives of the
Company including, without limitation, the Company’s group medical, dental,
disability, life insurance and flexible spending arrangements, subject to the
terms and conditions of the Company’s benefit plan documents. The Company
reserves the right to change or eliminate its employee benefits on a prospective
basis, at any time, effective upon notice to Executive.
     6. Business Expenses. Executive will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Executive’s
duties on behalf of the Company. To obtain reimbursement, expenses must be
submitted promptly with appropriate supporting documentation and will be
reimbursed in accordance with the Company’s policies. Any reimbursement
Executive is entitled to receive shall (a) be paid no later than the last day of
Executive’s tax year following the tax year in which the expense was incurred,
(b) not be affected by any other expenses that are eligible for reimbursement in
any tax year and (c) not be subject to liquidation or exchange for another
benefit.

-9-



--------------------------------------------------------------------------------



 



     7. Termination of Executive’s Employment.
          7.1 Termination for Cause by the Company. Although the Company
anticipates a mutually rewarding employment relationship with Executive, the
Company may terminate Executive’s employment immediately at any time for Cause.
For purposes of this Agreement, “Cause” is defined as: (a) Executive’s repeated
failure to satisfactorily perform Executive’s job duties; (b) Executive’s
refusal or failure to follow lawful directions of the Board of Directors’;
(c) Executive’s conviction of a crime involving moral turpitude; or
(d) Executive engaging or in any manner participating in any activity which is
directly competitive or injurious to the Company. In the event Executive’s
employment is terminated in accordance with this subsection 7.1, Executive shall
be entitled to receive only Executive’s Base Salary then in effect, prorated to
the date of termination and all benefits accrued through the date of termination
(the “Accrued Benefits”). All other Company obligations to Executive pursuant to
this Agreement will become automatically terminated and completely extinguished.
Executive will not be entitled to receive any severance benefits described in
this section 7.
          7.2 Termination Without Cause by the Company/Severance. The Company
may terminate Executive’s employment under this Agreement without Cause at any
time on thirty (30) days’ advance written notice to Executive. In the event of
such termination, Executive will receive Executive’s Base Salary then in effect,
prorated to the date of termination, and Accrued Benefits. Subject to the
provisions set forth in section 13 relating to compliance with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), Executive will
receive a “Severance Package” that shall include (a) a “Severance Payment”
equivalent to twenty-four (24) months of Executive’s Base Salary in effect on
the date of termination, plus two

-10-



--------------------------------------------------------------------------------



 



(2) times Executive’s Target Bonus, payable in a lump sum beginning on the first
regular payday occurring forty-five (45) days following the termination date;
(b) payment by the Company of the premiums required to continue Executive’s
group health care coverage for a period of twenty-four (24) months following
Executive’s termination, provided Executive does not become eligible for health
coverage through another employer during this period; (c) in addition to the
Severance Payments, a pro-rated bonus for the year of termination based on
actual performance results versus the bonus plan goals (and based on the actual
bonus funding under the bonus formula in effect), which shall be payable in
accordance with the normal pay period for such bonus (i.e., after the
performance period is complete); and (d) all equity awards with only time-based
vesting shall vest to the extent the awards are scheduled to vest within twenty
four (24) months of the termination. Accelerated vesting, if any, applicable to
equity awards with performance based vesting shall be governed by the terms of
the applicable equity award agreement.
     Notwithstanding the foregoing, if Executive’s employment is terminated by
the Company without Cause in connection with (or during the twenty-four
(24) month period following) a Change of Control (as defined below), then the
Severance Package shall be calculated as set forth in (a) and (b) above, and the
bonus for the year of termination shall be based on the pro-rata Target Bonus
for the period of time worked. Accelerated vesting of equity awards, if any,
relating to a termination without Cause following (or in connection with) a
Change of Control shall be governed by subsection 7.6(a) below. The Severance
Package, if any, payable following (or in connection with) a Change of Control
shall be paid in accordance with the same time periods provided above (subject
to the provisions of section 13), except that if the Change of Control also
constitutes a change in ownership or effective control of the

-11-



--------------------------------------------------------------------------------



 



Company or a change in the ownership of a substantial portion of the assets of
the Company within the meaning of Section 409A of the Code, then the portion of
the Severance Package consisting of the payment of Executive’s pro-rata Target
Bonus shall be paid at the same time as the Severance Payment.
          Executive will only receive a Severance Package if Executive:
(i) complies with all surviving provisions of this Agreement as specified in
subsection 14.8 below; and (ii) executes a full general release in a form
acceptable to the Company, releasing all claims, known or unknown, that
Executive may have against the Company arising out of or any way related to
Executive’s employment or termination of employment with the Company, and such
release has become effective in accordance with its terms prior to the
forty-fifth (45th) day following the termination date. Any Severance Package
shall also be subject to: (i) recoupment for a violation of Sections 9-11 of
this Agreement; and (ii) the terms of any Dodd-Frank compliant recoupment policy
adopted by the Company. Except as described above, all other Company obligations
to Executive will be automatically terminated and completely extinguished.
          7.3 Voluntary Resignation by Executive for Good Reason/Severance.
Executive may voluntarily resign Executive’s position with the Company for Good
Reason, at any time on thirty (30) days’ advance written notice. In the event of
Executive’s resignation for Good Reason, Executive will be entitled to receive
Executive’s Base Salary then in effect, prorated to the date of termination,
Accrued Benefits, and the Severance Package described in subsection 7.2 above as
if Executive were terminated by the Company without cause; provided Executive
complies with all of the conditions in the last paragraph of subsection 7.2
above. All

-12-



--------------------------------------------------------------------------------



 



other Company obligations to Executive pursuant to this Agreement will become
automatically terminated and completely extinguished. Executive will be deemed
to have resigned for Good Reason if Executive voluntarily terminates Executive’s
employment with the Company within sixty (60) days after the occurrence of one
or more of the following circumstances: (a) a material reduction in Base Salary
or Target Bonus (as a percentage of Base Salary), or a material reduction in
core benefits; (b) a material diminution of Executive’s overall duties,
authority or scope of responsibility (provided, however, that separation of the
Chair of the Board of Directors from Executive’s other duties shall not
constitute “Good Reason” if it is legally required); or (c) the Company
relocates Executive’s principal place of work (the Company’s headquarters) by
more than thirty (30) miles, without Executive’s prior written approval;
provided, however, that the Company has been provided with written notice of the
circumstance and twenty (20) days from receipt of written notice in which to
cure such circumstance.
          7.4 Termination Upon Death or Disability. In the event Executive’s
employment is terminated due to death or Disability, Executive, or Executive’s
estate, as applicable, will be entitled to receive Executive’s Base Salary then
in effect, prorated to the date of termination, Accrued Benefits, and the
Severance Package described in subsection 7.2 above as if Executive were
terminated by the Company without cause; provided Executive complies with all of
the conditions in the last paragraph of subsection 7.2 above. However, if the
Company maintains a term life insurance that pays equivalent value as the cash
compensation portion of the Severance Package in 7.2, then the Company shall not
be liable for the cash portion of the payment upon the executives’ death. And,
if the Company maintains disability insurance providing for a cash payment or
cash payment stream with equivalent present value as the cash portion of the
Severance Package (using reasonable risk free investment rate

-13-



--------------------------------------------------------------------------------



 



assumptions), then the Company’s obligation to pay the cash severance package
shall be satisfied. In the event that third-party insurance does not satisfy the
cash compensation obligations of the Severance Package, then the Company shall
only be liable for the difference between the gross insurance payment proceeds
and the full amount of the cash portion of the Severance Package. For this
purpose, “Disability” means the Executive is unable to perform the essential
functions of his position by reason of any medically determinable physical or
mental condition which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months. The Board
shall have the discretion to replace the value of the benefits described in this
Section 7.4 with an insurance policy that would pay substantially equivalent
sums in the event of Executive’s death or Disability.
          7.5 Voluntary Resignation by Executive Without Good Reason. Executive
may voluntarily resign Executive’s position with the Company without Good
Reason, at any time on thirty (30) days’ advance written notice. In the event of
Executive’s resignation without Good Reason, Executive will be entitled to
receive only Executive’s Base Salary and benefits for the thirty-day notice
period and no other amount. All other Company obligations to Executive pursuant
to this Agreement will become automatically terminated and completely
extinguished. In addition, Executive will not be entitled to receive any
severance benefits described in this section 7.
          7.6 Change of Control Provisions.
               (a) Equity Awards. Following the consummation of a Change of
Control (as that term is defined below), all unvested equity awards with only
time based vesting conditions shall become fifty percent (50%) vested effective
upon the consummation of the

-14-



--------------------------------------------------------------------------------



 



Change of Control. The remainder of such equity awards shall vest in equal
monthly installments over the twelve (12) month period following the
consummation of the Change of Control; provided that if a termination of
employment occurs which gives rise to the payment of a Severance Package, then
such awards shall become fully vested. Accelerated vesting, if any, applicable
to equity awards with performance based vesting shall be governed by the terms
of the applicable equity award agreement.
               (b) Severance Package. If Executive’s employment is terminated
(i) by the Company in connection with or within twenty-four (24) months after a
Change of Control, other than for Cause (as defined in subsection 7.1 above);
(ii) by the Executive for Good Reason (as defined in subsection 7.3 above); or
(iii) as a result of Executive’s death or Disability, Executive shall be
entitled to receive the Severance Package described in subsection 7.2 above, as
modified by the second paragraph of that subsection and subsection 7.6(a) above.
To receive a Severance Package under these circumstances, Executive must comply
with all of the conditions in the last paragraph of subsection 7.2 above. All
other Company obligations to Executive pursuant to this Agreement will become
automatically terminated and completely extinguished.
               (c) Section 280G of the Code. In the event that any payment or
benefit received or to be received by Executive pursuant to this Agreement or
otherwise (collectively, the “Payments”) would result in a “parachute payment”
as described in section 280G of the Code, notwithstanding the other provisions
of this Agreement, the amount of such Payments will not exceed the amount which
produces the greatest after-tax benefit to Executive. In the event that the
Payments are to be reduced, such reductions will first be made from cash

-15-



--------------------------------------------------------------------------------



 



payments in reverse chronological order and then the cancellation of the
acceleration of vesting on equity awards in reverse chronological order from the
date the awards would have vested under their original terms. The foregoing
determination will be made by an accounting firm of national standing reasonably
selected by the Company, which shall provide detailed supporting calculations to
both the Company and Executive.
               (d) Change of Control. For purposes of this Agreement, a Change
of Control is defined as a “Fundamental Transaction” (as that term is defined in
the 2004 EIP) as well as any of the following occurrences:
                    (i) Any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”)), other than a
trustee or other fiduciary holding securities of the Company under an employee
benefit plan of the Company, acquires securities holding thirty percent (30%) or
more of the total combined voting power or value of the Company; or
                    (ii) As a result of or in connection with a contested
election of the Company’s members of its Board of Directors, the persons who
were the Company Directors immediately before the election cease to constitute a
majority of the Board of Directors.
     8. No Conflict of Interest. During the term of Executive’s employment with
the Company, Executive must not engage in any work, paid or unpaid, or other
activities that create a conflict of interest which materially and substantially
disrupt the operations of the Company. Such work and/or activities shall
include, but is not limited to, directly or indirectly competing with the
Company in any way, or acting as an officer, director, employee, consultant,

-16-



--------------------------------------------------------------------------------



 



stockholder, volunteer, lender, or agent of any business enterprise of the same
nature as, or which is in direct competition with, the business in which the
Company is now engaged or in which the Company becomes engaged during the term
of Executive’s employment with the Company.
     9. Confidentiality and Proprietary Rights. As a condition of continuing
employment, Executive agrees to continue to abide by the Company’s Proprietary
Information and Inventions Agreement executed by Executive on August 2, 1999,
which is provided with this Agreement and incorporated herein by reference.
     10. Non-Disparagement. Executive agrees that during the term of this
Agreement and for a period of two (2) years after termination of this Agreement,
Executive will not make any voluntary statements, written or oral, or cause or
encourage others to make any such statements that defame, disparage or in any
way criticize the personal and/or business reputations, practices or conduct of
the Company.
     11. Nonsolicitation of the Company’s Employees. Executive agrees that
during the term of this Agreement and for a period of two (2) years after the
termination of this Agreement, in addition to the obligations imposed under the
Proprietary Information and Inventions Agreement described above, Executive will
not, either directly or indirectly, separately or in association with others,
interfere with, impair, disrupt or damage the Company’s business by soliciting,
encouraging or recruiting any of the Company’s employees or causing others to
solicit or encourage any of the Company’s employees to discontinue their
employment with the Company.

-17-



--------------------------------------------------------------------------------



 



     12. Injunctive Relief. Executive acknowledges that Executive’s breach of
the covenants contained in sections 8-11 would cause irreparable injury to the
Company and agrees that in the event of any such breach, the Company shall be
entitled to seek temporary, preliminary and permanent injunctive relief.
     13. Application of Section 409A.
          13.1 Notwithstanding anything set forth in this Agreement to the
contrary, no amount payable pursuant to this Agreement which constitutes a
“deferral of compensation” within the meaning of Section 409A of the Code and
the regulations and guidance promulgated thereunder (collectively, the
“Section 409A Regulations”) shall be paid unless and until Executive has
incurred a “separation from service” within the meaning of the Section 409A
Regulations. Furthermore, to the extent that Executive is a “specified employee”
within the meaning of the Section 409A Regulations as of the date of Executive’s
separation from service, no amount that constitutes a deferral of compensation
which is payable on account of Executive’s separation from service shall be paid
to Executive before the date (the “Delayed Payment Date”) which is the first day
of the seventh month after the date of Executive’s separation from service or,
if earlier, the date of Executive’s death following such separation from
service. All such amounts that would, but for this subsection 13.1, become
payable prior to the Delayed Payment Date will be accumulated and paid on the
Delayed Payment Date.
          13.2 The Company intends that income provided to Executive pursuant to
this Agreement will not be subject to taxation under Section 409A of the Code.
If an amount or benefit is payable under this Agreement in lieu of a right to an
amount or benefit under any arrangement, to the extent the rights under such
arrangement are subject to (and not exempt

-18-



--------------------------------------------------------------------------------



 



from) Section 409A of the Code, then the payments and benefits provided through
this Agreement shall be made at the same time and in the same form as under such
arrangement to the extent required to avoid a violation of Section 409A of the
Code. The provisions of this Agreement shall be interpreted and construed in
favor of satisfying any applicable requirements of Section 409A of the Code.
However, the Company does not guarantee any particular tax effect for income
provided to Executive pursuant to this Agreement. In any event, except for the
Company’s responsibility to withhold applicable income and employment taxes from
compensation paid or provided to Executive, the Company shall not be responsible
for the payment of any applicable taxes on compensation paid or provided to
Executive pursuant to this Agreement.
          13.3 For purposes of Section 409A of the Code, the right to a series
of installment payments under this Agreement shall be treated as a right to a
series of separate payments.
          13.4 Notwithstanding anything herein to the contrary, the
reimbursement of expenses or in-kind benefits provided pursuant to this
Agreement shall be subject to the following conditions: (a) the expenses
eligible for reimbursement or in-kind benefits in one taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits in any other
taxable year; (b) the reimbursement of eligible expenses or in-kind benefits
shall be made promptly, subject to Company’s applicable policies, but in no
event later than the end of the year after the year in which such expense was
incurred; and (c) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.

-19-



--------------------------------------------------------------------------------



 



     14. General Provisions.
          14.1 Successors and Assigns. The rights and obligations of the Company
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company. Executive shall not be entitled to assign
any of Executive’s rights or obligations under this Agreement.
          14.2 Waiver. Either party’s failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision,
or prevent that party thereafter from enforcing each and every other provision
of this Agreement.
          14.3 Attorneys’ Fees. Each side will bear its own attorneys’ fees in
any dispute unless a statutory section at issue, if any, authorizes the award of
attorneys’ fees to the prevailing party. Notwithstanding the foregoing, in the
event of any dispute, the Company shall pay Executive’s reasonable legal fees
upfront with no recoupment if Executive prevails on at least one (1) material
claim or defense. If Executive does not prevail on at least one (1) material
claim or defense, the Company may recoup any fees paid by the Company on behalf
of Executive.
          14.4 Severability. In the event any provision of this Agreement is
found to be unenforceable by an arbitrator or court of competent jurisdiction,
such provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator

-20-



--------------------------------------------------------------------------------



 



or court, the unenforceable provision shall be deemed deleted, and the validity
and enforceability of the remaining provisions shall not be affected thereby.
          14.5 Interpretation; Construction. The headings set forth in this
Agreement are for convenience only and shall not be used in interpreting this
Agreement. This Agreement has been drafted by legal counsel representing the
Company, but Executive has participated in the negotiation of its terms.
Furthermore, Executive acknowledges that Executive has had an opportunity to
review and revise the Agreement and have it reviewed by legal counsel, if
desired, and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.
          14.6 Governing Law. This Agreement will be governed by and construed
in accordance with the laws of the United States and the State of California.
Each party consents to the jurisdiction and venue of the state or federal courts
in San Diego, California, if applicable, in any action, suit, or proceeding
arising out of or relating to this Agreement.
          14.7 Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be delivered as follows with notice deemed given as
indicated: (a) by personal delivery when delivered personally; (b) by overnight
courier upon written verification of receipt; (c) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or
(d) by certified or registered mail, return receipt requested, upon verification
of receipt. Notice shall be sent to the addresses set forth below, or such other
address as either party may specify in writing.

-21-



--------------------------------------------------------------------------------



 



          14.8 Survival. Sections 8 (“No Conflict of Interest”), 9 (the
“Confidentiality and Proprietary Rights”), 10 (“Non-Disparagement”), 11
(“Nonsolicitation”), 12 (“Injunctive Relief”), 13 (“General Provisions”) and 14
(“Entire Agreement”) of this Agreement shall survive Executive’s employment by
the Company.
     15. Entire Agreement. This Agreement, including the Proprietary Information
and Inventors Agreement incorporated herein by reference and the 2004 EIP and
related option documents described in subsection 4.3 of this Agreement,
constitutes the entire agreement between the parties relating to this subject
matter and supersedes all prior or simultaneous representations, discussions,
negotiations, and agreements, whether written or oral. This agreement may be
amended or modified only with the written consent of Executive and the Board of
Directors of the Company. No oral waiver, amendment or modification will be
effective under any circumstances whatsoever.

-22-



--------------------------------------------------------------------------------



 



THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

            ALEXIS V. LUKIANOV
    Dated: 1/2/2011  By:   /s/ Alexis V. Lukianov               NUVASIVE, INC.
    Dated: 1/2/2011  By:   /s/ Eileen M. More         Eileen M. More       
Chairperson, Compensation Committee of
the Board of Directors of NuVasive, Inc.     

-23-